Name: Commission Regulation (EC) No 907/2000 of 2 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards aid for private storage in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  European Union law;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|32000R0907Commission Regulation (EC) No 907/2000 of 2 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards aid for private storage in the beef and veal sector Official Journal L 105 , 03/05/2000 P. 0006 - 0014Commission Regulation (EC) No 907/2000of 2 May 2000laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards aid for private storage in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 26(5), Article 41 and Article 48(2) thereof,Whereas:(1) Regulation (EC) No 1254/1999 provides for market support in the form of private storage aid for beef and veal. However, from 1 July 2002, such aid will only be available where the average Community price for carcases of male bovine animals falls below 103 % of the basic price. In order to take account of the new arrangements and in the interests of clarity, it is necessary to recast Commission Regulation (EEC) No 3445/90 of 27 November 1990 laying down detailed rules for granting private storage aid for beef and veal(2), as last amended by Regulation (EC) No 3533/93(3).(2) If it is to achieve its purpose, private storage aid should be granted only to natural or legal persons established in the Community whose activities and experience in the sector offer sufficient certainty that storage will be effected in a satisfactory manner and who have adequate cold storage capacity within the Community.(3) For the same reasons, aid should be granted only for the storage of products of sound and fair merchantable quality having obtained the health mark referred to in Chapter XI of Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(4), as last amended by Directive 95/23/EC(5). The products should be of Community origin and be derived from animals raised in conformity with the prevailing veterinary requirements. Furthermore, the meat should comply with the maximum radioactivity levels permitted under Community law.(4) The market situation and its future development could make it opportune to invite the contracting party to designate his stocks for export from the moment at which they are placed in storage: it is appropriate, if he does so, to determine the conditions under which the meat which is the subject of a storage contract could be simultaneously placed under the arrangements contained in Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(6), as amended by Regulation (EEC) No 2026/83(7), in order to qualify for the advance payment of export refunds.(5) To make the scheme more effective, contracts should relate to a certain minimum quantity, differentiated by product as appropriate, and the obligations to be fulfilled by the contracting party should be specified, in particular those enabling the intervention agency to make an effective inspection of storage condition.(6) The amount of the security designed to ensure compliance with the contractual obligations should be fixed as a percentage of the aid.(7) Pursuant to Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(8), as last amended by Regulation (EC) No 1932/1999(9), the primary requirements to be met for the release of the security should be defined. Storing the contracted quantity for the agreed period constitutes one of the primary requirements for the granting of private storage aid for beef and veal. To take account of commercial practice and for practical reasons, a certain margin of tolerance in respect of the aid quantity should be permitted.(8) A measure of proportionality should apply in the release of the security and the granting of aid where certain requirements relating to the quantities to be stored are not met.(9) In order to improve the efficiency of the scheme, the contracting party should be permitted to receive an advance payment of aid subject to a security, and rules should be laid down regarding the submission of applications for aid, the supporting documents to be produced, and the time limit for payment.(10) Rules should be laid down for determining the exchange rates to be applied on amounts of aid and on securities.(11) Previous experience with other schemes for the private storage of agricultural products has shown the need to specify to what extent Council Regulation (EEC, Euratom) No 1182/71(10) applies to the determination of periods, dates and time limits referred to under such schemes and to define precisely the dates when contractual storage begins and ends.(12) Provision should be made for a measure of proportionality in the granting of aid where the storage period is not fully observed. Provisions should also be made for the storage period to be shortened where meat removed from storage is intended for export. Proof that the meat has been exported should be supplied, as in the case of refunds, in accordance with Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(11).(13) The amount of aid for private storage may be fixed in advance. Appropriate measures should be laid down in order to avoid excessive or speculative use of such a scheme. Such measures may provide for a reflection period in order to allow the market situation to be assessed before decisions on applications are notified. Furthermore, where appropriate, provisions should be made for special measures applying in particular to pending applications.(14) The amount of aid for private storage may also be fixed through a tendering procedure. Following submission of tenders, a maximum amount of aid may be fixed. No action shall be taken where no tender is acceptable.(15) Provision should be made for a system of checks to ensure that aid is not granted unduly. For this purpose the Member States should make checks appropriate to the various stages of storage.(16) Steps should be taken to prevent and, where necessary, penalise irregularities and fraud. For this purpose it is appropriate, in the event of false declaration, to exclude the contracting party from the granting of aids for private storage for the calendar year following that in which a false declaration was detected. Furthermore, for minor irregularities Member States should impose appropriate penalties.(17) To give the Commission an overall view of the effect of the private storage aid scheme, Member States should supply it with the requisite information.(18) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:CHAPTER IGENERAL PROVISIONSArticle 1This Regulation lays down general rules for the grant of private storage aid, as provided for in Articles 26 and 48 of Regulation (EC) No 1254/1999.Article 21. From 1 July 2002, the granting of aid for private storage may be decided when the average Community market price for carcases of adult male bovine animals expressed as grade R3, calculated in accordance with Annex I, is recorded at EUR 2291 per tonne, or lower.2. The granting of aid for private storage may be applied throughout a Member State or throughout the whole Community.3. The amount of aid for private storage may be fixed in advance or fixed by tender.Article 31. Contracts for aid for private storage of beef shall be concluded between the intervention agencies of the Member States and natural or legal persons, hereinafter referred to as "the contracting party", satisfying the following conditions:(a) they shall have been active in the meat and livestock sector during the 12 months preceding the contract application or the expiry of the tender deadline;(b) they shall be registered in a national VAT register;(c) they shall have suitable storage facilities at their disposal within the Community.2. Private storage aid may only be granted for meat fulfilling the following criteria:(a) it shall be classified in accordance with the Community scale for the classification of carcases laid down in Council Regulation (EEC) No 1208/81(12), as amended by Regulation (EEC) No 1026/91(13), and identified in accordance with Article 4(3)(c) of Commission Regulation (EC) No 562/2000(14);(b) it shall have obtained the health mark referred to in Chapter XI of Annex I to Directive 64/433/EEC;(c) it shall have no characteristics rendering it unfit for storage or subsequent use;(d) it shall not come from animals slaughtered as a result of emergency measures;(e) it shall originate in the Community in accordance with Article 39 of Commission Regulation (EEC) No 2454/93(15), as last amended by Regulation (EC) No 1662/1999(16);(f) it shall not exceed the maximum radioactivity levels permitted under Community regulations, the level of radioactive contamination of the product being monitored only if the situation so requires and solely for the period necessary and the duration and scope of any controls necessary being determined in accordance with the procedure laid down in Article 43 of Regulation (EC) No 1254/1999;(g) it shall be derived from animals slaughtered not more than 10 days before the date on which the products are placed in storage as referred to in Article 5(3);(h) it shall be placed in storage in the fresh state and stored in the frozen state;(i) it shall be derived from animals raised in accordance with the prevailing veterinary requirements.Article 41. A contract shall relate to at least a minimum quantity, to be determined for each product.2. A contract application or tender shall be lodged with the intervention agency in the Member State where the meat is to be stored.3. A contract application or tender, and a subsequent contract, shall relate to only one of the products for which aid may be granted.4. A contract application or tender shall not be acceptable unless it includes the particulars referred to in points (a), (b), (d) and (e) of paragraph 5, and proof has been furnished that the relevant amount of security has been lodged.5. A contract shall include the following particulars:(a) a declaration by which the contracting party undertakes to place in storage and to store only products which fulfil the conditions laid down in Article 3(2);(b) the quantity and the description of the product to be stored;(c) the time limit for placing in storage as referred to in Article 5(1), of the total quantity referred to in the contract;(d) the duration of storage;(e) the amount of aid per tonne;(f) the amount of security lodged;(g) a provision enabling the storage period to be shortened or extended under conditions laid down in Community regulations.6. A contract shall impose at least the following obligations on the contracting party:(a) to place the agreed quantity of product in storage within the time limits laid down in Article 5 and to store it at his own risk and expense in conditions ensuring the maintenance of the characteristics of the products referred to in Article 3(2) for the contractual period, without altering the stored products, or substituting them or transferring them to another warehouse; however, in exceptional cases and on duly motivated request, the intervention agency may authorise a relocation of the stored products;(b) to advise the intervention agency with which he has concluded the contract, in due time before the entry into storage of each individual lot, within the meaning of the second subparagraph of Article 5(1), of the date and place of storage as well as the nature and quantity of the product to be stored; the intervention agency may require that this information is given at least two working days before the placing in storage of each individual lot;(c) to send the documents relating to the operations for placing in storage to the intervention agency not later than one month after the date referred to in Article 5(4);(d) to store the products in accordance with the requirements for identification set out in Article 26;(e) to permit the intervention agency to check at any time that all the obligations laid down in the contract are being observed.Article 51. Placing in final storage shall be completed not later than 28 days after the date of conclusion of the contract.The products may be placed in storage in individual lots, each lot representing the quantity placed in storage on a given day by contract and by warehouse.2. Contractors may, during the storage entry period, cut or bone all or part of the meat concerned, provided that only the quantity for which the contract has been concluded is employed and that all the cuts resulting from such operations are placed in storage. The intervention agency may require that notification of intention to make use of this facility be given at least two working days before the placing in storage of each individual lot.Large tendons, cartilage, pieces of fat and other scraps left over from cutting or boning may not be stored.3. Placing in storage shall begin, for each individual lot of the contractual quantity, on the day on which it comes under the control of the intervention agency.That day shall be the day on which the net weight of the fresh or chilled product is determined:(a) at the place of storage, where the meat is frozen on the premises;(b) at the place of freezing, where the meat is frozen in suitable facilities outside the place of storage;(c) at the place of deboning or cutting, where the meat is placed in storage after deboning or cutting.4. Placing in storage shall end on the day on which the last individual lot of the contractual quantity is placed in storage.That day shall be the day on which all the products under contract have entered the place of final storage, whether fresh or frozen.Article 61. When the products placed in storage are subject to the arrangements laid down in Article 5(1) of Regulation (EEC) No 565/80, the provisions of paragraphs 2 and 3 of this Article shall apply.2. The time limit provided for in Article 29(5) of Regulation (EC) No 800/1999 shall be increased to cover the duration of the maximum contractual storage period, plus one month.3. Member States may require that the placing in storage and the placing under the arrangements laid down in Article 5(1) of Regulation (EEC) No 565/80 shall commence simultaneously. In this event, when a contract for private storage is concluded for a quantity consisting of several lots which are placed in storage on different dates, each of the said lots may be the subject of a separate payment declaration.The payment declaration as referred to in Article 26 of Regulation (EC) No 800/1999 shall be submitted for each lot on the day of its entry in storage.Article 71. The amount of the security referred to in Article 4(4) shall be 20 % of the amount of aid applied for.2. The primary requirements within the meaning of Article 20(2) of Regulation (EEC) No 2220/85 shall be:(a) not to withdraw a contract application or a tender;(b) to place and to keep in storage at least 90 % of the contractual quantity for the contractual storage period, at the contracting party's own risk and under the conditions provided for in Article 4(6)(a); and(c) where Article 17 applies, to export the meat in accordance with one of the three options listed therein.3. Subject to Article 17 of this Regulation, the provisions in Article 27(1) of Regulation (EEC) No 2220/85 regarding the partial release of a security shall not apply.4. Securities shall be released immediately where contract applications or tenders are not accepted.5. Where the time limit for placing in storage, as set out in Article 5(1), is exceeded, the security shall be forfeit in accordance with Article 23 of Regulation (EEC) No 2220/85.If the time limit referred to in Article 5(1) is exceeded by more than 10 days, no aid shall be granted.Article 81. The amount of aid shall be fixed per tonne and shall relate to the weight determined in accordance with Article 5(3).2. Subject to paragraph 3 of this Article and to Article 17, contracting parties shall be entitled to aid if the primary requirements referred to in Article 7(2) are met.3. Aid shall be paid solely in respect of the contractual quantity.Article 9If the quantity actually stored during the contractual storage period is less than the contractual quantity and not less than 90 % of that quantity, the aid shall be paid for the quantity actually stored.If it is less than 90 % but not less than 80 % of the contracted quantity, the aid for the quantity actually stored shall be reduced by half.If it is less than 80 % of the contractual quantity, no aid shall be paid.Article 10In the case of boning, if the quantity actually stored does not exceed 67 kilograms of boneless meat per 100 kilograms of bone-in meat employed, no aid shall be paid.If the quantity actually stored exceeds 67 kilograms but is lower than 75 kilograms of boneless meat per 100 kilograms of bone-in meat employed, the amount of aid shall be reduced proportionately.No reduction or increase of the amount of aid shall apply where the quantity actually stored is 75 kilograms or more of boneless beef per 100 kilograms of bone-in meat employed.Article 11After three months of storage, a single advance payment may be made, at the contracting party's request, provided that he lodges a security equal to the advance payment plus 20 %.The advance payment shall not exceed the amount of aid corresponding to a storage period of three months. Where products are exported in accordance with Article 17 prior to the advance payment, the actual storage period for those products shall be taken into account when calculating the amount of advance payment.Article 121. The application for payment of the aid and the supporting documents shall be lodged with the competent authority within six months following the end of the maximum contractual storage period.Where the supporting documents could not be produced within the stipulated time limit although the contracting party acted promptly to obtain them on time, additional time limits, which may not exceed a total of six months, may be granted for their production.Where Article 17 is applied, the necessary proof shall be produced within the time limits specified in Article 49(2), (4) and (6) of Regulation (EC) No 800/1999.2. Except in cases where an inquiry was opened into entitlement to the aid, the aid shall be paid by the competent authority as soon as possible and not later than three months from the day of deposit by the contracting party of an application for payment, together with the requisite supporting documents.Article 131. The exchange rate to be applied to the amounts of aid shall be the exchange rate on the day referred to in Article 15.2. The exchange rate to be applied to the amount of security shall be the exchange rate on the day preceding the lodging of the security with the intervention agency.Article 14Article 3(4) of Regulation (EEC, Euratom) No 1182/71 shall not apply to the determination of the storage period as referred to in Article 4(5)(d) of this Regulation or to the storage period as amended under Article 4(5)(g) or under Article 17.Article 15The first day of the contractual storage period shall be the day following that on which placing in storage was completed.Article 16Removal from storage may commence on the day following the last day of the contractual storage period.Article 171. On the expiry of a storage period of two months, the contracting party may remove from storage all or part of the quantity of products under contract, subject to a minimum of five tonnes per contractor and per warehouse or, if less than this quantity is available, the total quantity under contract in a warehouse, provided that, within 60 days following their removal from storage, the products have:(a) left the Community's customs territory without further processing;(b) reached their destination without further processing, in the cases referred to in Article 36(1) of Regulation (EC) No 800/1999; or(c) been placed without further processing in a victualling warehouse approved pursuant to Article 40 of Regulation (EC) No 800/1999.2. The contractual storage period shall end for each individual lot intended for export on the day preceding the day of removal from storage.It shall end on the day of acceptance of the export declaration, where a product has not been moved.3. The amount of aid shall be reduced in proportion to the reduction in the storage period by applying daily amounts to be fixed in accordance with the procedure referred to in Article 43 of Regulation (EC) No 1254/1999.4. For the purposes of this Article, proof of export shall be furnished in accordance with Article 7 of Regulation (EC) No 800/1999.Article 181. Where Articles 16 and 17 are applied, the contracting party shall advise the intervention agency in due time before the intended commencement of removal from storage. The intervention agency may require that this information be given at least two working days before that date.2. Where the obligation to notify the intervention agency is not complied with, no aid shall be paid in respect of the contract concerned and the whole of the security shall be declared forfeit in respect of the contract concerned.Where this requirement is not complied with but where sufficient evidence as to the date of removal from storage and the quantities concerned has been furnished, within 30 days following removal from the warehouse and to the satisfaction of the competent authority, the aid shall be granted and 15 % of the security shall be declared forfeit in respect of the quantity concerned.The provisions of the second subparagraph shall apply without prejudice to Articles 8(3) and 9.Article 19Where the contracting party fails to observe the end of the contractual storage period or the two-month time limit referred to in Article 17(1) for the totality of the product stored, each calendar day of non-compliance shall entail a reduction of 10 % in the amount of aid for the contract in question.Article 20In case of force majeure where the performance of the contractual obligations of a contracting party are affected, the competent authority of the Member State concerned shall decide on the measures which it deems necessary having regard to the circumstances pleaded. That authority shall inform the Commission of each case of force majeure and the action taken in respect thereof.CHAPTER IISPECIAL PROVISIONSArticle 211. Where the aid is fixed in advance, decisions on applications to conclude contracts shall be notified by the intervention agency to each applicant by registered letter, telex or fax, or delivered against acknowledgement of receipt, on the fifth working day following the day on which the application is submitted, provided that the Commission does not adopt special measures in the intervening period.Where an examination of the situation reveals that excessive use has been made of the scheme introduced by this Regulation, or if there is a risk of excessive use, such measures may include:(a) suspending the application of this Regulation for not more than five working days;(b) setting a single percentage by which the quantities in the applications to conclude contracts are reduced, subject to observance of the minimum quantity where appropriate;(c) rejecting applications made before the period of suspension whose acceptance would have been decided on during the period of suspension.In the case provided for in point (a), applications to conclude contracts submitted during that period shall not be accepted.2. Where the application is accepted, the contract shall be deemed to have been concluded on the day of notification of the decision referred to in paragraph 1. The intervention agency shall specify the date referred to in application of Article 5(1).Article 221. Where the aid is fixed by tender, tenders shall be made in euro and submitted to the intervention agency concerned in a closed envelope, bearing the reference to the tender regulation concerned. The closed envelope shall not be opened by the intervention agency before the expiry of the tender deadline.2. Tenders shall be examined in private session by the appropriate agencies of the Member States; persons present at the examination shall be sworn to secrecy.3. Eligible tenders shall be forwarded anonymously to the Commission by the Member State to arrive not later than the second working day following the final date for submission as specified in the invitation.4. Where no tenders are submitted, Member States shall inform the Commission of this within the time limit as specified under paragraph 3.5. On the basis of the tenders received, the Commission shall decide in accordance with the procedure laid down in Article 43 of Regulation (EC) No 1254/1999 either to fix a maximum amount of aid or to make no award.6. Where a maximum amount of aid is fixed, tenders not exceeding that amount shall be accepted.7. Within five working days following the day on which Member States are notified of the Commission's decision, the intervention agency concerned shall inform all tenderers of the decision taken by registered letter, by telex, by fax or against written acknowledgment.8. Where a tender is accepted, the contract shall be deemed to have been concluded on the date of notification by the intervention agency to the tenderer as referred to in paragraph 7. The intervention agency shall specify the date in application of Article 5(1).CHAPTER IIIINSPECTION AND SANCTIONSArticle 23Member States shall ensure that the conditions giving rise to entitlement to aid are fulfilled. For this purpose they shall designate a national authority to be responsible for checking storage operations (hereinafter referred to as "the inspecting authority").Article 24The contracting party shall make available to the inspecting authority all documentation, for each contract, permitting in particular the following information on the products placed in private storage to be verified:(a) the ownership at the time of placing in storage;(b) the date of placing in storage;(c) the weight and the number of boxes or pieces otherwise packaged;(d) presence in the warehouse;(e) the calculated date of the end of the minimum contractual storage period and, where Articles 17 or 19 are applied, the actual date of removal.Article 25The contracting party or, where applicable, the operator of the warehouse, shall keep stock accounts available at the place of storage, showing the following, against each contract number:(a) the identification of the products placed in private storage;(b) the date of placing in storage and the calculated date of the end of the minimum contractual storage period, completed by the actual date of removal from storage;(c) the number of half-carcases, quarters, boxes or other items stored individually, a description of the products and the weight of each pallet or of the other items stored individually, recorded, where applicable, by individual lots;(d) the location of the products in the warehouse.Article 26Products stored shall be easily identifiable and shall be identified individually by contract. Each pallet and, where applicable, each packaged unit individually stored shall be marked so that the contract number, the description of the product and the weight are shown. The date of placing in storage shall be shown in each individual lot placed in storage on a given day.When the products are placed in storage, the inspecting authority shall verify the marking referred to in the first subparagraph and may seal the area containing the products in storage.Article 271. The inspecting authority shall undertake, for each contract, a check on compliance with all the obligations laid down in Article 4(6), pursuant to the provisions of paragraphs 2 to 6 of this Article.2. The inspecting authority shall undertake either the sealing of all the products stored under a contract in accordance with the second subparagraph of Article 26, or an unannounced sample check to ensure that the products are present in the warehouse.In the case of a sample check, the sample taken shall be representative and shall correspond to at least 10 % of the overall quantity placed in storage in each Member State under a private storage aid measure.Such sample checks shall include, in addition to an examination of the accounts referred to in Article 25, a physical check of the weight, type of products and their identification and must relate to at least 5 % of the quantity subject of the unannounced check.3. The inspecting authority shall undertake a compulsory check to ensure that the products are present in the warehouse during the final week of the contractual storage period.4. Sealing or handling costs shall be borne by the contracting party.5. Checks pursuant to paragraphs 2 and 3 shall be the subject of a report stating:(a) the date of the check;(b) its duration;(c) the operations conducted.The report shall be signed by the official responsible and countersigned by the contracting party or, where applicable, by the operator of the warehouse and shall be included in the payment file.6. In the case of significant irregularities affecting at least 5 % of the quantities of products covered by a single contract subject to the check, the verification shall be extended to a larger sample to be determined by the authority responsible for the checks.Member States shall notify such cases to the Commission within four weeks.Article 281. Where it is established and verified by the inspecting authority that the declaration as referred to in Article 4(5)(a) is a false declaration made either deliberately or through serious negligence, the contracting party in question shall be excluded from the benefits of the private storage aid scheme until the end of the calendar year following the year in which the falsification is ascertained.2. Member States shall apply appropriate measures where the contracting party fails to meet the requirements under Articles 24, 25 and 26.CHAPTER IVFINAL PROVISIONSArticle 291. Member States shall inform the Commission of all measures adopted in pursuance of this Regulation.2. Member States shall notify to the Commission by fax:(a) on Monday and Thursday of each week, the quantities of products for which applications to conclude contracts have been submitted;(b) before Thursday of each week, the products and quantities for which contracts have been concluded during the preceding week, giving a breakdown according to storage period and a summary of the products and quantities for which contracts have been concluded;(c) every month, the products and total quantities placed in storage and, in the case of deboning, the total quantity of non-deboned meat employed;(d) every month, of the products and total quantities actually in storage and the products and total quantities in respect of which the contractual storage period has ended;(e) every month, if the storage period has been shortened or extended in accordance with Article 4(5)(g) or reduced in accordance with Articles 17 or 19, the products and quantities in respect of which the storage period has been revised and the original and revised months for removal from storage.Article 30Regulation (EEC) No 3445/90 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II.Article 31This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 333, 30.11.1990, p. 30.(3) OJ L 321, 23.12.1993, p. 9.(4) OJ 121, 29.7.1964, p. 2012/64.(5) OJ L 243, 11.10.1995, p. 7.(6) OJ L 62, 7.3.1980, p. 5.(7) OJ L 199, 22.7.1983, p. 12.(8) OJ L 205, 3.8.1985, p. 5.(9) OJ L 240, 10.9.1999, p. 11.(10) OJ L 124, 8.6.1971, p. 1.(11) OJ L 102, 17.4.1999, p. 11.(12) OJ L 123, 7.5.1981, p. 3.(13) OJ L 106, 26.4.1991, p. 2.(14) OJ L 68, 16.3.2000, p. 22.(15) OJ L 253, 11.10.1993, p. 1.(16) OJ L 197, 29.7.1999, p. 25.ANNEX I(Article 2)Calculation of the average Community market price for carcases of adult male bovine animals, expressed as grade R3(a) The average national market price of category A, expressed as grade R3, calculated in accordance with the third indent of Article 3(a) of Regulation (EC) No 562/2000.(b) The average national market price of category C, expressed as grade R3, calculated in accordance with the third indent of Article 3(a) of Regulation (EC) No 562/2000.(c) The average national market price of category A/C = weighted average of (a) and (b) with weighting to be based on the proportion of slaughterings in each category to the total national slaughterings of category A/C.(d) The average Community market price of category A/C = weighted average of (c) with weighting based on the proportion of total slaughterings of category A/C in each Member State to total slaughterings of category A/C in the Community.ANNEX II(Article 30)Correlation table>TABLE>